Per Curiam.
This appeal came on to be heard on October 7, 1948, and having been duly considered on the record, brief of appellant, and brief and oral argument of appellee, and no reversible error appearing in the proceedings below, the judgment of the district court is affirmed.
In connection with the appeal, this court has' considered also the motion and petition of appellant to set aside the judgment, his so-called “verified motion for enjoining Dr. M. J. Pescor et al and his agents referred to as respondents” and all other applications of appellant together with all documents and papers filed by him, and no merit being disclosed therein, all of the motions and applications are accordingly denied.